Exhibit 10.9

 

ASSET PURCHASE AGREEMENT

 

THIS AGREEMENT made as of the 28th day of August, 2012 (the “Effective Date”),
by and among PositiveID Corporation, a Delaware corporation (“Seller”), and
VeriTeQ Acquisition Corporation, a Delaware corporation (“Buyer”). (The Seller
and the Buyer may hereinafter be collectively referred to as the “Parties” or
individually as the “Party”).

 

R E C I T A L S

 

WHEREAS, in the past, the Seller’s business has included the manufacture and
sale of implantable passive radio-frequency identification microchips (“RFID
Chip”), and components related thereto, including readers, transponders,
implanters, packaging devices and related services (the “Business”);

 

WHEREAS, Buyer intends to develop, market, and sell RFID systems used to
identify, locate and protect people, medical devices and other applications,
which systems use the RFID Chip and components related thereto, including
readers, transponders, implanters and packaging devices, and which future
systems, products, components and services developed by or on behalf of Buyer
may use the RFID Chip or portions thereof (“RFID Field”);

 

WHEREAS, Seller desires to sell and deliver to Buyer, and Buyer desires to
purchase and receive from Seller all, right, title and interest in and to
certain Seller’s assets used or useful in connection with the operation of the
Business in the RFID Field, so as to permit Buyer to independently pursue the
development and improvement of the Business in the RFID Field; and

 

WHEREAS, Seller, in conjunction with its development partner Receptors LLC, has
developed the GlucoChip™, a product designed to measure blood glucose levels in
vivo. This product is based on the intellectual property (patents, patents
pending and other intellectual property) being sold to Buyer as a part of this
agreement. Simultaneously with the execution of this agreement, the parties will
enter into a License Agreement whereby Buyer will grant a license to Seller
regarding and including the GlucoChip™. Such license shall be exclusive,
perpetual, transferable, royalty free, worldwide and shall cover all GlucoChip™
intellectual property related to blood glucose measurement and diabetes
management.

 

IT IS THEREFORE AGREED:

 

ARTICLE I.
ASSETS TO BE PURCHASED

 

1.1.     Description of Assets. Upon the terms and subject to the conditions
hereof, on the Closing Date (as defined in Section 9.1) Seller shall sell,
transfer, assign and deliver to Buyer, and Buyer shall purchase from Seller, all
of Seller’s right, title and interest in and to all of Seller’s assets that are
limited to the operation of the Business in the RFID Field, including, without
limitation, the following assets (collectively referred to as the “Purchased
Assets”) which shall be conveyed in the manner described:

 

(a)     The patents and patent applications, including divisions, continuations,
renewals, reissuances, and extensions of the foregoing (as applicable) listed on
Schedule 1.1 shall be transferred and assigned to Buyer (“the Assigned
Patents”), pursuant to an assignment of patent, and Seller shall receive from
Buyer a full and irrevocable covenant not to sue for Seller's use of such
patents and patent applications pursuant to the License Agreement between Seller
and Buyer dated August 28, 2012.

 

 
 

--------------------------------------------------------------------------------

 

 

1.2.     Certain Agreements.   Upon Closing, the parties agree to terminate,
assign, or enter into certain agreements, as follows:

 

(a)     License Agreement. The Buyer and Seller will execute a License
Agreement, simultaneously with this Asset Purchase Agreement, granting Seller an
exclusive, perpetual, transferable (with prior written consent of Buyer, of
which consent shall not be unreasonably withheld), royalty free, and worldwide
license to all of the intellectual property covered in this Agreement and the
Stock Purchase Agreement, dated January 11, 2012, related the Seller’s
GlucoChip™, in the fields of blood glucose measurement and diabetes management.

 

(b)     Shared Services Agreement. Simultaneously with the execution of this
Agreement, the Parties shall enter into a Second Amendment to Shared Services
Agreement, reducing the shared service fee owed to Seller from Buyer from
$12,000 (twelve thousand and 00/100 dollars) to $5,000 (five thousand and 00/100
dollars), per month. This fee change will become effective September 1, 2012.

 

(c)     License Agreement dated January 11, 2012. The License Agreement between
the parties dated January 11, 2012, as amended June 26, 2012, is hereby
terminated.

 

(d)     First Amendment to Security Agreement. The Security Agreement between
the parties dated January 11, 2012, is being amended, effective as of the date
of this Agreement, to include a secured interest in the assets included in
Schedule 1.1, and in the performance of the obligations described in Article III
of this Agreement.

 

(e)     Letter Agreement. The parties are entering into a Letter Agreement dated
August 28, 2012 to memorialize additional terms that may or may not be included
in this Agreement or one of the aforementioned agreements.

 

 

ARTICLE II.
ASSUMPTION OF LIABILITIES AND OBLIGATIONS

 

2.1     Other than assuming Seller’s obligations to perform under applicable
assigned agreements, and any obligations related to the VeriChip, VeriMed or
HealthLink businesses (all as specified and defined in the Stock Purchase
Agreement between Seller and Buyer dated January 11, 2012), Buyer shall have no
responsibility for any liabilities or other obligations of Seller.

 

 
-2-

--------------------------------------------------------------------------------

 

 

ARTICLE III.
PURCHASE PRICE

 

3.1     Consideration. The aggregate consideration to be paid by Buyer to Seller
for the Purchased Assets that are the subject of this Agreement, shall be
payable in the form of royalties which shall be earned as follows:

 

 

(i)

Bio Sensor Royalties – Buyer shall pay the Seller a royalty of 10% of all gross
revenues from products or services related to the patents and patents pending
specified in Schedule 1.1. Royalties will be calculated quarterly, using U.S.
GAAP, with royalty payments due within 30 days of any quarter end. In 2012 there
will be no minimum royalties due. Minimum royalties thereafter, and through the
remaining life of any of the patents or patents pending included in Schedule
1.1, will be as follows:

 

 

●

    Minimum royalty in 2013 –

$400,000

 

●

    Minimum royalty in 2014 –

$800,000

 

●

    Minimum royalty in 2015 and through
    expiration of the patents – 
    (patents granted or pending)

$1,600,000

                       

 

(ii)

Medcomp Royalties – Buyer shall pay the Seller a royalty of 20% of all gross
revenues from products or services sold to Medcomp pursuant to the Development
and Supply Agreement with Medcomp dated April 2, 2009, and any successor
agreements with Medcomp. Royalties will be calculated quarterly, using U.S.
GAAP, with royalty payments due within 30 days of any quarter end. The total
cumulative royalty payments from Buyer to Seller pursuant to this Section
3.1(ii) as related to the Medcomp agreement shall not exceed $600,000
(six-hundred thousand and 00/100 dollars) and upon reaching said amount, all
future royalty payments shall be terminated.

 

 

ARTICLE IV.3.2     Payment of Royalties. Payment of royalties will be made based
on U.S. GAAP (generally accepted accounting principles) revenue for each
quarter. All royalties due will be reported and paid to Seller on a net 30 basis
after each calendar quarter end. In the event of dispute over royalties the
Parties agree to full access for their respective independent auditors and to
arbitration in Palm Beach County, Florida. The Party not to prevail in the
arbitration will pay all legal, audit and arbitration costs.
REPRESENTATIONS AND WARRANTIES
OF SELLER

 

 

As an inducement to Buyer to enter into and perform its obligations under this
Agreement, Seller hereby represents, warrants and covenants to Buyer as follows:

 

4.1.     Organization; Enforceability. Seller is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.
The execution and delivery of this Agreement, and consummation of the
transactions contemplated herein, have been duly and validly authorized by the
Board of Directors of Seller. This Agreement will, upon execution and delivery,
be a legal, valid and binding obligation of Seller, enforceable against Seller
in accordance with its terms, except as may be limited by bankruptcy, insolvency
or other laws affecting creditors’ rights generally.

 

 
-3-

--------------------------------------------------------------------------------

 

 

4.2.     No Breach or Default. The execution and delivery of this Agreement, and
the consummation of the transactions herein provided will not:

 

(a)     Result in the breach of any of the terms or conditions of, or constitute
a default under, or in any manner release Seller from any obligations under, or
accelerate any mortgage, note, bond, contract, indenture, agreement, license or
other instrument or obligation of any kind or nature to which Seller is now a
party or by which any of its properties or assets may be bound or affected;

 

(b)     Violate any order, writ, injunction or decree of any court,
administrative agency or governmental body or require the approval, consent or
permission of any governmental body or agency which has not been heretofore
obtained; or

 

(c)     Violate any provision of the Certificate of Incorporation or Bylaws of
Seller.

 

4.3.     Bankruptcy and Insolvency. No petition in bankruptcy (voluntary or
otherwise), assignment for the benefit of creditors or petition seeking
reorganization or arrangement or other action under federal or state bankruptcy
laws is pending on behalf of or against Seller.

 

4.4.     Title to Assets. All of the Purchased Assets are owned by Seller. On
the Closing Date, Seller will convey to Buyer good and marketable title to all
of the Purchased Assets, free and clear of all leases, security interests,
liens, encumbrances on title, mortgages, pledges, conditional sale and other
title-retention agreements, covenants, restrictions, easements, reservations and
other burdens or charges of title every kind and nature (collectively, “Liens”).

 

4.5.     Intellectual Property.

 

(a)     As of the Closing Date, Seller is the owner of all right, title and
interest in and to each of the Assigned Patents and each such Assigned Patent is
free and clear of any Liens.

 

(b)     To the knowledge of Seller, the use, operation or other exploitation of
the Purchased Assets transferred to Buyer hereunder by Seller prior to the date
hereof does not infringe or misappropriate any of the intellectual property
rights of any other person or entity, and Seller has not received written notice
from any person or entity claiming that such Purchased Assets infringes or
misappropriates any of the intellectual property rights of any person or entity.
To the knowledge of Seller, the use, operation or other exploitation of the
Purchased Assets in the RFID Field does not infringe or misappropriate any of
the intellectual property rights of any other person or entity. Seller has not
licensed from any third party any intellectual property rights that would be
necessary for Buyer’s manufacture, sale and exploitation of the RFID Chips as of
the date of this Agreement.

 

 
-4-

--------------------------------------------------------------------------------

 

 

(c)     To Seller’s knowledge, no person or entity is infringing upon the
Assigned Patents in the RFID Field.

 

(d)     To the knowledge of Seller, none of the Assigned Patents is subject to
any proceeding or outstanding decree, order, judgment or settlement agreement or
stipulation that restricts in any manner the use, transfer or licensing thereof
by Seller or may affect the validity, use (as contemplated by this Agreement) or
enforceability of such Assigned Patents.

 

(e)     To the knowledge of Seller, the Know-How is not subject to any
proceeding or outstanding decree, order, judgment or settlement agreement or
stipulation that restricts in any manner the use, transfer or licensing thereof
by Seller or may affect the use (as contemplated by this Agreement) of such
Know-How (as contemplated by this Agreement).

 

4.6.     Litigation and Governmental Action. There are no suits, actions or
claims, legal, administrative or arbitration proceedings pending or, to Seller’s
knowledge, threatened against Seller, or to which Seller is a party (whether or
not covered by insurance) which in any manner relate to or affect the Purchased
Assets. To Seller’s knowledge, no claims or suits will arise as a direct or
indirect result of this transaction. To Seller’s knowledge, there is not
outstanding any notice, order, writ, injunction or decree of any court,
governmental agency or arbitration tribunal relating to or affecting the
Purchased Assets.

 

4.7      Additional Seller Covenants. Seller, on behalf of itself, its
Affiliates, and its successors and assigns covenants and agrees that it shall
not transfer, assign, sublicense or otherwise grant to any third party, rights
to use any of the rights under the Retained Patents, Assigned Patents or
Know-How in the RFID Field.

 

4.8      Know-How. Seller hereby grants to Buyer a license to use the Know-How.
Buyer shall have the right to copy, make derivative works of, improve, modify,
sublicense, and distribute the Know-How.

 

4.9      Chip Storage. Seller currently is storing RFID Chips that are owned by
Buyer. Buyer agrees to take possession of such RFID Chips at no cost to Seller
and at a date that is mutually agreeable between the Parties, but no later than
October 1, 2012

 

4.10    No Disputes. There are no contracts or material disputes between the
Seller and any third party with respect to the Retained Patents, Assigned
Patents and Know-How under which there is any material dispute regarding the
scope of the contract or regarding performance under the contract.

 

 
-5-

--------------------------------------------------------------------------------

 

 

ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF BUYER

 

As an inducement to Seller to enter into and perform its obligations under this
Agreement, Buyer hereby represents, warrants and covenants to Seller as follows:

 

5.1.     Organization; Enforceability. Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.
The execution and delivery of this Agreement, and consummation of the
transactions contemplated herein, have been duly and validly authorized by the
Board of Directors of Buyer. This Agreement will, upon execution and delivery,
be a legal, valid and binding obligation of Buyer, enforceable against Buyer in
accordance with its terms, except as may be limited by bankruptcy, insolvency or
other laws affecting creditors’ rights generally.

 

5.2.     No Breach or Default. The execution and delivery of this Agreement, and
the consummation of the transactions herein provided will not:

 

(a)     Result in the breach of any of the terms or conditions of, or constitute
a default under, or in any manner release Buyer from any obligations under, or
accelerate any mortgage, note, bond, contract, indenture, agreement, license or
other instrument or obligation of any kind or nature to which Buyer is now a
party or by which any of its properties or assets may be bound or affected;

 

(b)     Violate any order, writ, injunction or decree of any court,
administrative agency or governmental body or require the approval, consent or
permission of any governmental body or agency which has not been heretofore
obtained; or

 

(c)     Violate any provision of the Certificate of Incorporation or Bylaws of
Buyer.

 

5.3.     Bankruptcy and Insolvency. No petition in bankruptcy (voluntary or
otherwise), assignment for the benefit of creditors or petition seeking
reorganization or arrangement or other action under federal or state bankruptcy
laws is pending on behalf of or against Buyer.

 

5.4      Buyer's Covenant Not to Sue. For the life of the Assigned Patents,
Buyer agrees and covenants not to bring any legal or administrative proceeding
whatsoever against Seller for any and all past, present, or future claims of
infringement of the Assigned Patents arising from the manufacture, use, sale,
offer for sale or import of any product in the animal applications field, which
such product, but for the covenant not to sue granted herein, would directly
infringe, induce infringement of, or contribute to the infringement of a viable
claim of the Assigned Patents (the “Buyer Covenant Not to Sue”). This Buyer
Covenant Not to Sue does not grant to Seller a license, implied license or any
other right to any of the Assigned Patents.

 

 
-6-

--------------------------------------------------------------------------------

 

 

ARTICLE 6.

AS IS, WHERE IS

 

6.1     Except for the representations and warranties of Seller expressly set
forth in this Agreement, Buyer agrees that the Purchased Assets are being
acquired "as is, where is" at Closing, and in their condition at Closing "with
all faults," and that buyer is relying on its own examination of the Purchased
Assets.  Without limiting the generality of the foregoing and except for the
representations and warranties expressly set forth in this Agreement, Buyer
understands and agrees that Seller expressly disclaims any representations or
warranties as to the title, condition, value or quality of the Purchased Assets,
and any representation or warranty of merchantability, usage, suitability or
fitness for any particular purpose with respect to the Purchased Assets or any
part thereof, or as to the workmanship thereof or the absence of any defects
therein, whether latent or patent.  Except for the representations and
warranties of Seller expressly set forth in this Agreement, Buyer further agrees
that no information or material provided by or communication made by Seller, or
by any representative of Seller, will constitute, create or otherwise cause to
exist any representation or warranty.

 

ARTICLE 7.
CONDITIONS PRECEDENT TO BUYER’S OBLIGATIONS

 

Unless waived by Buyer, the obligations of Buyer under this Agreement with
respect to the Closing are subject to the fulfillment of each of the following
conditions precedent:

 

7.1     Seller’s Closing Documents. Seller shall have executed (as appropriate)
and delivered to Buyer all of the documents to be provided by it pursuant to
Article 9 hereof which are to be delivered to Buyer.

 

7.2     Authorization. Seller shall have provided evidence that execution of the
Agreement and consummation of all transactions contemplated herein have been
duly authorized.

 

7.3     Conveyance Instruments. Warranty bills of sale and other sufficient
instruments of conveyance and transfer as shall be effective to vest in Buyer
all of Seller’s title to and interest in the Purchased Assets.

 

 

ARTICLE 8.
CONDITIONS PRECEDENT TO SELLER’S OBLIGATIONS

 

Unless waived by Seller, the obligations of Seller under this Agreement with
respect to the Closing are subject to the fulfillment of each of the following
conditions precedent:

 

8.1     Buyer’s Closing Documents. Buyer shall have executed (as appropriate)
and delivered to Seller all of the documents to be provided by it pursuant to
Article 9 hereof which are to be delivered to Seller.

 

 
-7-

--------------------------------------------------------------------------------

 

 

8.2     Authorization. Buyer shall have provided evidence that execution of the
Agreement and consummation of all transactions contemplated herein have been
duly authorized.

 

 

ARTICLE 9.
CLOSING

 

9.1     Closing. The consummation of the purchase and sale of the Purchased
Assets and the related transactions and deliveries provided for herein
(“Closing”) shall take place upon satisfaction of all conditions set forth in
Sections 7 and 8 of this Agreement (“Closing Date”) on August 28, 2012 or such
other date as the parties may mutually agree.

 

9.2     Documents to be Delivered by Seller. At the Closing, the following
instruments and documents shall be delivered or provided to Buyer by Seller:

 

 

  (i)

Warranty bills of sale and other sufficient instruments of conveyance and
transfer as shall be effective to vest in Buyer all of Seller’s title and
interest in the Purchased Assets;      

 

 

(ii)

Assignment of Patents;

 

 

(iii)

License Agreement dated August 28, 2012;

 

 

(iv)

First Amendment to Security Agreement dated August 28, 2012

 

 

(v)

Second Amendment to Shared Service Agreement dated August 28, 2012

 

 

(vi)

Letter Agreement dated August 28, 2012

 

 

9.3     Documents to be Delivered by Buyer. At the Closing, the following
instruments and documents shall be delivered or provided by Buyer to the party
or parties indicated:

 

 

(i)

License Agreement dated August 28, 2012;

 

 

(ii)

First Amendment to Security Agreement dated August 28, 2012

 

 

(iii)

Second Amendment to Shared Service Agreement dated August 28, 2012

 

 

(iv)

Letter Agreement dated August 28, 2012

 

 

ARTICLE 10.
CONFIDENTIAL INFORMATION

 

10.1  Confidentiality. Each Party agrees to keep the Confidential Information
confidential. Each Party shall limit disclosure of the Confidential Information
to its employees, directors, officers, consultants, contractors, attorneys,
advisors and agents who otherwise have a need to know the Confidential
Information in connection with its business and provided that are advised of and
agree to the obligations contained in this Section 10.1. Each Party shall use at
least the same degree of care in handling the Confidential Information as it
uses with regard to its other confidential information, and, at a minimum, shall
use reasonable care to protect the Confidential Information. The obligations of
this Section 10.1 are continuing in nature and shall survive termination or
expiration of this Agreement.

 

 
-8-

--------------------------------------------------------------------------------

 

 

ARTICLE 11.

POST-CLOSING OBLIGATIONS OF THE PARTIES

 

On and after the Closing Date:

 

11.1    Each Party shall execute all certificates, instruments and other
documents and take all actions reasonably requested by the other Party to
effectuate the purposes of this Agreement and to consummate and evidence the
consummation of the transactions herein provided for.

 

11.2    Seller shall take all actions reasonably necessary or appropriate to put
the Buyer in immediate actual possession and operating control of all of the
Purchased Assets.

 

11.3    The Seller agrees to hold harmless, defend, and indemnify the Buyer and
its officers, directors, subsidiaries, affiliates, employees, agents, attorneys,
representatives, successors and assigns (collectively the “Buyer Indemnified
Parties”) from and against, and pay to the applicable Buyer Indemnified Parties
the amount of any and all losses, liabilities, claims, obligations,
deficiencies, demands, judgments, damages (including incidental and
consequential damages), interest, fines, penalties, claims, suits, actions,
causes of action, assessments, awards, costs and expenses (including the costs
of investigation and defense and attorneys’ and other professionals’ fees),
whether or not involving a third party claim arising out of or relating to
(individually, a “Loss” and collectively, the “Losses”):

 

 

(a)

any breach of a representation or warranty or covenant made by Seller in this
Agreement, in any exhibit or schedule attached to this Agreement, or in any
agreement, instrument, or document provided to Buyer by or on behalf of Seller
in connection with the transactions contemplated hereby;

 

 

(b)

the failure of any of the representations or warranties made by the Seller in
this Agreement to be true and correct in all respects at and as of the Effective
Date; and

 

 

(c)

the breach of any covenant or other agreement on the part of the Seller under
this Agreement.

 

 
-9-

--------------------------------------------------------------------------------

 

 

11.4    The Buyer agrees to hold harmless, defend, and indemnify the Seller and
its officers, directors, subsidiaries, affiliates, employees, agents, attorneys,
representatives, successors and assigns (collectively the “Seller Indemnified
Parties”) from and against, and pay to the applicable Seller Indemnified Parties
the amount of any and all losses, liabilities, claims, obligations,
deficiencies, demands, judgments, damages (including incidental and
consequential damages), interest, fines, penalties, claims, suits, actions,
causes of action, assessments, awards, costs and expenses (including the costs
of investigation and defense and attorneys’ and other professionals’ fees),
whether or not involving a third party claim arising out of or relating to
(individually, a “Loss” and collectively, the “Losses”):

 

 

(a)

the failure of any of the representations or warranties made by the Buyer in
this Agreement to be true and correct in all respects at and as of the Effective
Date;

 

 

(b)

the breach of any covenant or other agreement on the part of the Buyer under
this Agreement;

 

 

(c)

any claims or demands against any Seller Indemnified Party arising out of or
resulting to Buyer’s ownership, lease, use or operation of the Company after the
closing;

 

 

(d)

any claims or demands arising out of or relating to that certain Amended and
Restated Supply, License and Development Agreement between the Seller and
Digital Angel Corporation dated December 27, 2005, as amended;

 

 

(e)

any claims or demands arising out of or relating to that certain Asset Purchase
Agreement among the Seller, Digital Angel Corporation, and Destron Fearing
Corporation dated November 12, 2008; and

 

 

(f)

any claims or demands arising out of or relating to that certain Letter
Agreement between the Seller and Digital Angel Corporation dated May 15, 2008.

.

 

ARTICLE 12.
TERMINATION

 

12.1    Termination. This Agreement may be terminated and the transactions
contemplated hereby abandoned at any time prior to the Closing:

 

 

(a)

by mutual written consent of Buyer and Seller;

 

 

(b)

by Buyer or Seller if (i) there shall be a final non-appealable order of a
federal or state court in effect preventing consummation of the transactions
contemplated hereby; or (ii) there shall be any statute, rule, regulation or
order enacted, promulgated or issued or deemed applicable to the transactions
contemplated by this Agreement by any governmental entity that would make
consummation of the transactions contemplated by this Agreement illegal;

 

 

(c)

by Buyer if it is not in material breach of its obligations under this Agreement
and there has been a material breach of any material representation, warranty,
covenant or agreement contained in this Agreement on the part of Seller and such
breach has not been cured within ten (10) calendar days after written notice to
Seller; or

 

 
-10-

--------------------------------------------------------------------------------

 

 

 

(d)

by Seller if it is not in material breach of its obligations under this
Agreement and there has been a material breach of any material representation,
warranty, covenant or agreement contained in this Agreement on the part of any
Buyer and such breach has not been cured within ten (10) calendar days after
written notice to Buyer.

 

ARTICLE 13.

WAIVERS; AMENDMENTS; ASSIGNMENT; SUCCESSORS AND ASSIGNS

 

13.1    Effect of Waiver. Any waiver of any term or condition of this Agreement,
or of the breach of any covenant, representation or warranty contained herein,
in any one instance, shall not operate as or be deemed to be or construed as a
further or continuing waiver of any other breach of such term, condition,
covenant, representation or warranty, nor shall any failure at any time or times
to enforce or require performance of any provision hereof operate as a waiver of
or affect in any manner such Party’s right at a later time to enforce or require
performance of such provision or of any other provision hereof.

 

13.2    Modification of Agreement. This Agreement may not be amended, nor shall
any waiver, change, modification, consent or discharge be effected, except by an
instrument in writing executed by or on behalf of the Party against whom
enforcement of any amendment, waiver, change, modification, consent or discharge
is sought.

 

13.3    Assignment; Successors and Assigns. Except as otherwise specifically set
forth in this Agreement, this Agreement shall not be assignable by any Party
without the prior written consent of the other, of which consent shall not be
unreasonably withheld; notwithstanding the foregoing, this Agreement may be
transferred by the Buyer in connection with a merger, consolidation, or the sale
of substantially all of its assets. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. This Agreement is not intended and shall not be construed
to create any rights in or to be enforceable in any part by persons other than
the Parties hereto.

 

ARTICLE 14.
MISCELLANEOUS PROVISIONS

 

14.1    Severability. If any provision of this Agreement shall be held or deemed
to be, or shall in fact be, invalid, inoperative or unenforceable as applied to
any particular case in any jurisdiction or jurisdictions, or in all
jurisdictions or in all cases, because of the conflict of any provision with any
constitution or statute or rule of public policy or for any other reason, such
circumstance shall not have the effect of rendering the provision or provisions
in question invalid, inoperative or unenforceable in any other jurisdiction or
in any other case or circumstance or of rendering any other provision or
provisions herein contained invalid, inoperative or unenforceable to the extent
that such other provisions are not themselves actually in conflict with such
constitution, statute or rule of public policy, but this Agreement shall be
reformed and construed in any such jurisdiction or case as if such invalid,
inoperative or unenforceable provision had never been contained herein and such
provision reformed so that it would be valid, operative and enforceable to the
maximum extent permitted in such jurisdiction or in such case.

 

 
-11-

--------------------------------------------------------------------------------

 

 

14.2    Binding Effect. The Covenants Not to Sue set forth in Section 5.4 above
inure to the benefit of, and are binding on, the successors, transferees, and/or
assignees of (a) the Parties, (b) substantially the entire business of each of
the Parties, and (c) any of the Assigned Patents or Retained Patents.

 

14.3    Additional Third-Party Beneficiaries. The Covenants Not to Sue set forth
in Section 5.4 above inure to the benefit of the customers, distributors,
dealers and users, officers, agents, employees, and/or other authorized
representatives of the Parties hereto.

 

14.4    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument, and in pleading or
proving any provision of this Agreement it shall not be necessary to produce
more than one such counterpart.

 

14.5    Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
sent by facsimile or delivered via certified or registered mail, or recognized
courier, delivery confirmation or return receipt requested:

 

 

(a) 

If to Seller, to: 

POSITIVEID CORPORATION

1690 South Congress Avenue, Suite 200

Delray Beach, Florida 33445

Attention: William J. Caragol

Facsimile: 561-805-8001

 

 

 

 

 

(b) 

If to Buyer, to:

VERITEQ ACQUISITION CORPORATION

1690 South Congress Avenue, Suite 200

Delray Beach, Florida 33445

Attention: Scott R. Silverman

Facsimile: 561-805-8001

                

or to such other person(s) and address(es) as either Party shall have specified
in writing to the other.

 

14.6   Entire Agreement. Seller and Buyer agree that this Agreement and its
Exhibits and Schedules and the other contracts and deeds referenced in and
required by this Agreement, constitute the Entire Agreement among the Parties
with respect to the subject matter hereof and supersedes all prior
understandings and agreements with respect thereto.

 

14.7    Governing Law and Venue. This Agreement shall be governed by and
construed and enforced in accordance with the law (other than the law governing
conflict of law questions) of the State of Florida. Any action to enforce the
terms of this Agreement shall be brought in a court of competent jurisdiction
located in Palm Beach County, Florida.

 

 
-12-

--------------------------------------------------------------------------------

 

 

14.8    Captions and Headings. Captions and Section headings used herein are for
convenience only and are not a part of this Agreement and shall not be used in
construing it.

 

14.9    Time of the Essence. Time shall be of the essence of this Agreement and
of every part hereof.

 

14.10 Expenses. Each of the Parties shall pay all costs and expenses incurred or
to be incurred by it in negotiating and preparing this Agreement and in closing
and carrying out the transactions contemplated by this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURE PAGE FOLLOWS]

 

 
-13-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Seller and Buyer have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

SELLER:

         

POSITIVEID CORPORATION

                     By: /s/ William J. Caragol       William J. Caragol      
Chief Executive Officer  




 

BUYER:

         

VERITEQ ACQUISITION CORPORATION

                     By: /s/ Scott R. Silverman      

Scott R. Silverman

      Chief Executive Officer  

 

 
-14-

--------------------------------------------------------------------------------

 

 

SCHEDULE 1.1 - ASSIGNED PATENTS

 

 

Patent #

Title

7,125,382

“Embedded Bio-Sensor System”

7,297,112

“Embedded Bio-Sensor System”

2008/0033273

“Embedded Bio-Sensor System”

7,241,266

“Transponder for Embedded Bio-Sensor using Body Energy as a Power Source”

 

 

 

 